AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that this statement on Schedule 13D dated July 24, 2012 relating to the Common Stock of Vision Industries Corp. is being filed with the Securities and Exchange Commission on behalf of each of them. July 24, 2012 Novium Opportunity Umbrella SICAV PLC– Quality Investment Fund By: /s/ Paolo Brückner QIF Malta 1 Limited By: /s/ Paolo Brückner Novium AG By: /s/ Paolo Brückner By: /s/ Raul Cortes /s/ Paolo Brückner Paolo Brückner /s/ Raul Cortes Raul Cortes Page 12 of 12 Pages
